Citation Nr: 0505466	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  That decision denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran has hearing loss of 40 decibels or greater in 
all frequencies bilaterally.

3.  The evidence of record reasonably shows that the 
veteran's bilateral hearing loss may be attributed to 
service.

4.  The evidence of record does not reasonably show that the 
veteran's bilateral tinnitus had its origins during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in May 
2001, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in May 2001 before the RO July 2002 
decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination, and the examination 
report includes an opinion regarding the cause of his 
disabilities.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records indicate that results of voice 
whisper tests on both the December 1952 entrance examination 
report and the April 1956 separation examination report were 
15/15.

Service medical records indicate that the veteran served 
aboard the cruiser USS Manchester.  He was awarded the Korean 
Service and National Defense medals.  No military 
occupational specialty was noted.

The veteran reported seeking private treatment for hearing 
loss between 2000 and 2001.  An undated audiogram from this 
treatment provider showed that puretone thresholds were as 
follows:

 

Speech recognition scores were 65 percent bilaterally.

VA treatment records from September 2001 through May 2002 
reflect a history of bilateral hearing loss.

A May 2002 VA audiology report noted puretone thresholds were 
as follows:

 

Average puretone thresholds were 71 on the right and 70 on 
the left.  Speech recognition scores were 74 percent on the 
left and 82 percent on the right.


A November 2002 private audiology report noted puretone 
thresholds were as follows:

 

Speech recognition scores were 72 percent in the left ear and 
76 percent in the right ear.

The November 2002 private audiologist noted that the 
veteran's hearing loss was consistent with the type caused by 
acoustical trauma.  He went on to note that the veteran's 
"exposure to big guns while serving in the U.S. Navy more 
likely than not was the cause of the progressive hearing loss 
in [the veteran's] ears."

A September 2003 VA examination report noted that the 
veteran's claim folder was reviewed.  The veteran reported 
complaints of bilateral tinnitus.  He indicated that the 
onset for his tinnitus was approximately five to six years 
prior.  The examiner noted that post-service noise exposure 
included thirty years of construction work.

At the September 2003 VA examination, puretone thresholds 
were as follows:

 

The examiner noted he was unable to determine speech 
recognition scores in either ear.  He stated that it was "as 
likely as not that current hearing loss and tinnitus were 
caused by acoustic trauma related to occupational noise 
exposure suffered after military service ended."  The 
examiner noted that the veteran's tinnitus began many decades 
after military service had ended.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If an organic neurological 
disorder, including sensorineural hearing loss, is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current diagnoses of bilateral hearing 
loss and bilateral tinnitus.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  In addition, the veteran 
currently has a level of hearing loss that is considered a 
disability for VA compensation purposes.  His auditory 
threshold is greater than 40 decibels in all frequencies 
bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, there are two opinions of record regarding etiology 
of the veteran's bilateral hearing loss.  The November 2002 
opinion from a private audiologist notes that the veteran's 
hearing loss was consistent with the type caused by 
acoustical trauma.  He also states that the veteran's 
"exposure to big guns while serving in the U.S. Navy more 
likely than not was the cause of the progressive hearing loss 
in [the veteran's] ears."  Contrary to the private 
physician's opinion, the September 2003 VA examiner stated 
that it was "as likely as not that current hearing loss and 
tinnitus were caused by acoustic trauma related to 
occupational noise exposure suffered after military service 
ended."  After carefully reviewing the record, the Board 
does not find any rational basis to find that one medical 
opinion is of greater probative value than the other.  
Accordingly, the evidence being at least in equipoise, and 
granting the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss is granted.

With regard to the veteran's claim for entitlement to service 
connection for tinnitus, the Board notes that the November 
2002 private physician did not offer a comment as to the 
existence or etiology of a diagnosis of tinnitus.  However, 
the September 2003 VA examiner, as noted above, indicated 
that it was as likely as not that the veteran's tinnitus was 
due to noise exposure experienced after service.  Moreover, 
the September 2003 VA examination report noted that the first 
complaints of tinnitus were reportedly five to six years 
prior to that examination, which documents the first 
complaints of tinnitus as being over forty years after 
service.  In the absence of other probative evidence that 
could mitigate, or have the effect of at least balancing, 
this evidentiary circumstance and the September 2003 VA 
examiner's opinion, service connection for tinnitus is 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


